           Case 16-28949             Doc 78        Filed 12/23/18 Entered 12/23/18 17:12:04         Desc Main
                                                     Document     Page 1 of 5
.2
tems Inc.
                                             UNITED STATES BANKRUPTCY COURT
                                              NORTHERN DISTRICT OF ILLINOIS
                                                     EASTERN DIVISION

        In re:                                                 §
                                                               §
        GOODMAN, DAVID                                         §      Case No. 16-28949
        KAMIKOW, SHARON H.                                     §
                                                               §
                            Debtor(s)                          §

                                             NOTICE OF TRUSTEE’S FINAL REPORT AND
                                               APPLICATIONS FOR COMPENSATION
                                                 AND DEADLINE TO OBJECT (NFR)

                 Pursuant to Fed. R. Bankr. P. 2002(a)(6) and 2002(f)(8), please take notice that Phillip D. Levey,
        trustee of the above styled estate, has filed a Final Report and the trustee and the trustee’s professionals
        have filed final fee applications, which are summarized in the attached Summary of Trustee's Final
        Report and Applications for Compensation.

                The complete Final Report and all applications for compensation are available for inspection at
        the Office of the Clerk, at the following address:
                                                Jeffrey P. Allsteadt
                                                U.S. Bankruptcy Court Clerk
                                                219 South Dearborn Street- 7th Floor
                                                Chicago, IL 60604

        Any person wishing to object to any fee application that has not already been approved or to the
        Final Report, must file a written objection within 21 days from the mailing of this notice, serve a
        copy of the objections upon the trustee, any party whose application is being challenged and the
        United States Trustee. A hearing on the fee applications and any objection to the Final Report
        will be held at 10:00 AM on 01/17/2019 in Courtroom 742,
                                       United States Courthouse
                                       219 South Dearborn Street
                                       Chicago, IL
        If no objections are filed, upon entry of an order on the fee applications, the trustee may pay
        dividends pursuant to FRBP 3009 without further order of the Court.

        Date Mailed: 12/23/2018                                    By: Phillip D. Levey
                                                                                    Chapter 7 Trustee


        Phillip D. Levey
        2722 North Racine Avenue
        Chicago, IL 60614




   UST Form 101-7-NFR (5/1/2011) (Page: 1)
         Case 16-28949                 Doc 78           Filed 12/23/18 Entered 12/23/18 17:12:04                                      Desc Main
                                                          Document     Page 2 of 5


                                              UNITED STATES BANKRUPTCY COURT
                                               NORTHERN DISTRICT OF ILLINOIS
                                                      EASTERN DIVISION


      In re:                                                                §
                                                                            §
      GOODMAN, DAVID                                                        §         Case No. 16-28949
      KAMIKOW, SHARON H.                                                    §
                                                                            §
                             Debtor(s)                                      §

                                             SUMMARY OF TRUSTEE'S FINAL REPORT
                                             AND APPLICATIONS FOR COMPENSATION


                   The Final Report shows receipts of                                                                 $                     31,574.28
                   and approved disbursements of                                                                      $                         134.42
                                                            1
                   leaving a balance on hand of                                                                       $                     31,439.86


                 Claims of secured creditors will be paid as follows:


                                                                                 NONE


                 Applications for chapter 7 fees and administrative expenses have been filed as follows:

                                                                                                     Interim Payment             Proposed
                            Reason/Applicant                             Total Requested             to Date                     Payment
       Trustee Fees: Phillip D. Levey                                   $             3,907.43 $                          0.00 $              3,907.43
       Trustee Expenses: Phillip D. Levey                               $                 75.01 $                         0.00 $                    75.01
       Attorney for Trustee Fees: Phillip D. Levey $                                  6,750.00 $                          0.00 $              6,750.00
       Other: International Sureties, Ltd.                              $                   2.04 $                        2.04 $                     0.00
                   Total to be paid for chapter 7 administrative expenses                                             $                     10,732.44
                   Remaining Balance                                                                                  $                     20,707.42




____________________
           1
              The balance of funds on hand in the estate may continue to earn interest until disbursed. The interest earned prior to disbursement
will be distributed pro rata to creditors within each priority category. The trustee may receive additional compensation not to exceed the
maximum compensation set forth under 11 U.S.C. §326(a) on account of the disbursement of the additional interest.

UST Form 101-7-NFR (5/1/2011) (Page: 2)
        Case 16-28949             Doc 78   Filed 12/23/18 Entered 12/23/18 17:12:04               Desc Main
                                             Document     Page 3 of 5



               Applications for prior chapter fees and administrative expenses have been filed as follows:


                                                            NONE


              In addition to the expenses of administration listed above as may be allowed by the Court,
     priority claims totaling $ 0.00 must be paid in advance of any dividend to general (unsecured) creditors.

                 Allowed priority claims are:


                                                            NONE


             The actual distribution to wage claimants included above, if any, will be the proposed payment
     less applicable withholding taxes (which will be remitted to the appropriate taxing authorities).

             Timely claims of general (unsecured) creditors totaling $ 2,675,002.56 have been allowed and
     will be paid pro rata only after all allowed administrative and priority claims have been paid in full. The
     timely allowed general (unsecured) dividend is anticipated to be 0.8 percent, plus interest (if
     applicable).

                 Timely allowed general (unsecured) claims are as follows:

                                                 Allowed Amount        Interim Payment to
     Claim No.          Claimant                 of Claim              Date               Proposed Payment
                        BMW Financial Services
                        NA, LLC
                        P.O. Box 165028
     000003             Irving, TX 75016       $            1,842.76 $                0.00 $                 14.26
                        American Express
                        Centurion Bank
                        c/o Becket and Lee LLP
                        PO Box 3001
     000004             Malvern PA 19355-0701 $             6,653.13 $                0.00 $                 51.50
                        American Express Bank
                        FSB
                        c/o Becket and Lee LLP
                        PO Box 3001
     000005             Malvern PA 19355-0701 $           26,974.40 $                 0.00 $             208.81




UST Form 101-7-NFR (5/1/2011) (Page: 3)
        Case 16-28949             Doc 78   Filed 12/23/18 Entered 12/23/18 17:12:04              Desc Main
                                             Document     Page 4 of 5

                                                  Allowed Amount         Interim Payment to
     Claim No.          Claimant                  of Claim               Date               Proposed Payment
                        Department Store
                        National Bank
                        c/o Quantum3 Group
                        LLC
                        PO Box 657
                        Kirkland, WA 98083-
     000008             0657                    $           8,000.36 $               0.00 $               61.93
                        BMO Harris Bank as
                        assignee
                        c/o Bayview Loan
                        Servicing LLC
                        7300 Corp Center Drive-
                        4th Floor
     000010             Miami, Florida 33126    $      2,631,531.91 $                0.00 $           20,370.92
                Total to be paid to timely general unsecured creditors                $               20,707.42
                Remaining Balance                                                     $                     0.00


             Tardily filed claims of general (unsecured) creditors totaling $ 0.00 have been allowed and will
     be paid pro rata only after all allowed administrative, priority and timely filed general (unsecured) claims
     have been paid in full. The tardily filed claim dividend is anticipated to be 0.0 percent, plus interest (if
     applicable).

                 Tardily filed general (unsecured) claims are as follows:


                                                            NONE


            Subordinated unsecured claims for fines, penalties, forfeitures, or damages and claims ordered
     subordinated by the Court totaling $ 0.00 have been allowed and will be paid pro rata only after all
     allowed administrative, priority and general (unsecured) claims have been paid in full. The dividend for
     subordinated unsecured claims is anticipated to be 0.0 percent, plus interest (if applicable).

            Subordinated unsecured claims for fines, penalties, forfeitures or damages and claims ordered
     subordinated by the Court are as follows:


                                                            NONE


                                              Prepared By: /s/Phillip D. Levey
                                                                            Chapter 7 Trustee




UST Form 101-7-NFR (5/1/2011) (Page: 4)
        Case 16-28949             Doc 78   Filed 12/23/18 Entered 12/23/18 17:12:04             Desc Main
                                             Document     Page 5 of 5

     Phillip D. Levey
     2722 North Racine Avenue
     Chicago, IL 60614


     STATEMENT: This Uniform Form is associated with an open bankruptcy case, therefore, Paperwork Reduction
     Act exemption 5 C.F.R. § 1320.4(a)(2) applies.




UST Form 101-7-NFR (5/1/2011) (Page: 5)
